Citation Nr: 0329793	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-07 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for hiatal hernia with gastritis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for a stomach disorder.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
July 1998.  A transcript of that hearing is of record.  
Subsequently, a hearing officer's decision, dated in October 
1998, increased the rating for the stomach disorder from 10 
percent to 30 percent, effective from November 7, 1996.  As 
this does not represent the highest possible rating available 
under the rating schedule for hiatal hernia with gastritis, 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

On May 29, 2003, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veteran's Law 
Judge sitting at the RO.  A transcript of that hearing is 
also of record.  


REMAND

The veteran contends that his hiatal hernia with gastritis 
warrants a disability rating in excess of 30 percent.  At his 
personal hearing in May 2003 hearing, the veteran testified 
that his stomach is swollen and that he has experienced 
weight loss, shoulder pain, vomiting, fatigue, chest pain, 
and difficulty sleeping as a result of his stomach disorder.  
The veteran indicated that he gets nervous which, in turns, 
upsets his stomach.  The veteran also testified that he had 
not been tested for anemia.  His representative stated that 
the veteran's stomach disorder seems to be progressing to a 
gastric esophagus reflux disease.  

The Board's review of the evidentiary record discloses that 
the veteran was last examined by the VA for his stomach 
disorder in August 1998.  Most recently, a progress note 
dated in May 2002 shows that the veteran reported complaints 
of heartburn and "food backing up."  It was noted that the 
veteran also had occasional constipation and lower abdominal 
pain with no clear precipitating or relieving events.  Thus, 
the Board finds that another medical examination is needed to 
make a decision on this claim.  

After having carefully reviewed the record, the Board also 
finds that the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002) have not been satisfied with 
respect to the issue on appeal.  The Board notes that the 
VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

Because current medical findings are needed to properly 
adjudicate the veteran's increased rating claim, and the last 
VA examination of the veteran's service-connected stomach 
disorder was more than five years ago, in 1998, the veteran 
should be accorded another VA gastroenterological 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).  

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C.A. § 5103A(b)(1), (2).  The RO should make an attempt 
to obtain and associate with the claims folder all records of 
treatment from Brooklyn VA Medical Center (VAMC), dated from 
June 2002 to present, regarding any treatment afforded the 
veteran for his stomach disorder.  

Moreover, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is hereby REMANDED to the RO for the 
following development: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his hiatal 
hernia with gastritis-the records of 
which have not already been obtained.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  
In particular, the RO should attempt to 
obtain the veteran's complete medical 
records from the VAMC in Brooklyn, New 
York, for the period from June 2002 to 
the present.  If the RO cannot obtain any 
of the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  

3.  The veteran should be afforded a VA 
gastroenterologist examination to 
determine the nature and severity of 
symptomatology associated with his hiatal 
hernia with gastritis.  The veteran's VA 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner is requested to identify the 
presence, frequency and severity, or 
absence of pain, vomiting, weight loss, 
hematemesis, melena, anemia, dysphagia, 
pyrosis, regurgitation, and/or substernal 
or arm or shoulder pain that are 
attributable to the veteran's service-
connected hiatal hernia, and to provide 
an opinion as to the overall impact of 
such symptoms on the veteran's health and 
daily functioning.  If there are other 
gastrointestinal disorders found, in 
addition to hiatal hernia, the examiner 
should specify which symptoms are 
associated with each disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
gastrointestinal disorder(s) other than 
hiatal hernia with gastritis is or are 
found on examination, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to hiatal hernia, and, if not so 
related, whether the veteran's hiatal 
hernia has any effect on the severity of 
any other gastrointestinal disorder.  Any 
opinions expressed as to the extent of 
severity of hiatal hernia must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure the requested 
development has been completed-including 
the examination findings addressing the 
applicable rating criteria.  If not, take 
corrective action.  See 38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
rating in excess of 30 percent for hiatal 
hernia with gastritis.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC).  This document should 
include detailed reasons and bases for 
the decisions reached.  They should then 
be afforded the applicable time period in 
which to respond.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Suzie S. Gaston
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



